Citation Nr: 0532131	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  04-10 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral knee 
disability, and if so, entitlement to service connection.

2.  Entitlement to an increased (compensable) rating for 
dermatitis.


REPRESENTATION

The veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from 
September 1979 to July 1983.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the veteran's petition to reopen his claim for service 
connection for a bilateral knee disability.  In that same 
rating decision, the RO also denied his claim for a 
compensable rating for service-connected dermatitis.  The 
case was subsequently transferred to the RO in North Little 
Rock, Arkansas, which forwarded it to the Board for appellate 
review.

In July 2005, the veteran and his wife testified at a hearing 
at the RO before the undersigned Veterans Law Judge (VLJ) of 
the Board.  In August 2005, he waived his right to initial 
consideration by the RO of additional evidence received since 
the hearing.  See 38 C.F.R. § 20.1304(c) (2005)).  


FINDINGS OF FACT

1.  In March 1999, the RO denied the veteran's claim for 
service connection for a bilateral knee disability, and he 
did not timely appeal.

2.  The additional evidence received since that March 1999 
decision does not raise a reasonable possibility of 
substantiating the claim.  

3.  The veteran's skin condition results in painful lesions 
that affect less than 5 percent of the exposed area, require 
only topical creams, and impair his ability to grasp objects 
strongly without experiencing pain.  




CONCLUSIONS OF LAW

1.  The RO's March 1999 decision denying the veteran's claim 
for service connection for a bilateral knee disability is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2005).

2.  New and material evidence has not been submitted since 
that decision to reopen the claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

3.  The criteria are met for an initial rating of 10 percent, 
but no greater, for a skin condition.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Codes (DCs) 7804 and 7806.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004) (Pelegrini II).  In this case, VCAA 
notice was provided in May and June 2002, and May 2003 - so 
prior to the RO's initial decision in August 2003.  So this 
was in accordance with the preferred sequence of events (VCAA 
letter before initial adjudication) specified in Pelegrini 
II.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini II, 18 Vet. App. at 120-
121.  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  

The May and June 2002, and May 2003 VCAA notices specifically 
provided the veteran with notice of the evidence needed to 
support his claims that was not on record at the time of the 
letters, the evidence VA would assist him in obtaining, and 
the evidence it was expected that he would provide.  The 
letters satisfied the first three notice requirements 
outlined in 38 C.F.R. § 3.159(b)(1) and Pelegrini II, but did 
not include the specific language of the "fourth element" 
mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)  (Pelegrini I).  
See VAOPGCPREC 1-04 (Feb. 24, 2004).  The "fourth element" 
language in Pelegrini I is substantially identical to that of 
Pelegrini II, as mentioned, requiring VA under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) to request the claimant 
provide any evidence in his or her possession that pertains 
to the claims.  Id.  The General Counsel's opinion held that 
this language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. at 130 (Ivers, J., dissenting).  In addition, 
the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the VCAA letters did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The letters requested that he 
provide or identify any evidence supporting his claims and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005) (Requesting additional evidence supportive of 
the claim rather than evidence that pertains does not have 
the natural effect of producing prejudice.  The burden is on 
the claimant in such a situation to show that prejudice 
actually exists).  

In this case, the veteran's service medical records (SMRs), 
VA medical records through February 1999, and private medical 
records from Dr. Knight were already on file.  In addition, 
the RO obtained his VA outpatient treatment (VAOPT) records 
through September 2005, and scheduled him for a VA skin 
examination in February 2004.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  As mentioned, in July 2005, he and 
his wife provided oral testimony at a hearing before the 
undersigned VLJ.

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim[s]."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Reopening the Claim for Service Connection 
for a Bilateral Knee Disability

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Here, the veteran's initial claim for service connection for 
a bilateral knee disability was denied by the RO in March 
1999.  He did not appeal that decision.  Thus, the RO's 
decision became final and binding on him based on the 
evidence then of record.  See U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.200, 20.1103.  Furthermore, this, in turn, means 
there must be new and material evidence since that decision 
to reopen this claim and warrant further consideration of it 
on a de novo basis.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156; 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This 
preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claim to adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The regulation relating to new and material evidence was 
amended effective August 29, 2001.  See 38 C.F.R. § 3.156.  
In this case, the veteran's petitions to reopen his claim 
were received in March and July 2002.  So the amended version 
of 38 C.F.R. §3.156(a), providing a new definition of new and 
material evidence, applies to the current appeal.

Under the amended version of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a); see also, Evans v. Brown, 9 Vet. App. 273, 284 
(1996).  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The veteran's SMRs indicate the veteran was first treated for 
right knee pain in March 1980, and the assessment was 
chondromalacia.  In December 1980, he was treated for right 
knee instability, and the assessment was that he had loose 
ossicles due to Osgood Schlatter disease.  In April 1983, it 
was noted that he had bruised his knees.  At the June 1983 
evaluation given prior to separation from service, an 
objective physical examination found that his lower 
extremities were normal.  

Private medical records from Dr. Knight indicate the veteran 
was involved in an industrial accident in December 1985 at 
Cooper Tire, where he was working at the time.  He underwent 
knee surgery as a result of this accident.  An August 1998 
VAOPT record indicates he was treated for knee pain.  A 
report of the February 1999 VA examination indicates the 
veteran had a history of a bilateral knee injury in 1985 at 
Cooper Tire.  

In March 1999, the RO denied the veteran's claim for service 
connection because it was determined that his knee 
disabilities were a result of the industrial accident in 
1985, and were not incurred in or aggravated during service.

The evidence received since that March 1999 rating decision 
includes VAOPT records through September 2005 showing 
continued treatment for knee pain with some improvement in 
January 2003 after physical therapy.  A statement from his 
father received in February 2004 states that the veteran had 
problems with his knees during service and was scheduled for 
surgery, but decided to wait.  Statements from E.H. and B.W. 
also received in February 2004 state that the veteran began 
to complain about knee problems after he returned from the 
service in 1983.

The evidence received since the March 1999 is "new" in that 
it was not previously considered by the RO.  The Board finds, 
however, that the evidence is not material because it does 
not raise a reasonable possibility of substantiating the 
claim.  As mentioned, the claim was originally denied because 
his knee disabilities were determined to be a result of the 
1985 industrial accident.  The evidence submitted since then 
does not substantiate his contention that his current 
bilateral knee disability was incurred in or is a result of 
service rather than the industrial accident.  Evans v. Brown, 
9 Vet. App. 273, 284 (1996) (Materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.")  

Inasmuch as the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is otherwise inapplicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).
  

Entitlement to a Compensable Rating for Dermatitis

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  In 
assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Consideration of factors that are wholly outside 
the rating criteria provided by regulation is error.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).  

In this case, the veteran's skin condition has been rated 
using the criteria for dermatitis or eczema under 38 C.F.R. § 
4.118, DC 7806, which was amended effective August 30, 2002.  
Since he filed his claim for a service connection in April 
2003, the amended criteria apply to his current appeal.  The 
pertinent criteria under DC 7806 are:


DC 7806 Dermatitis or eczema.

At least 5 percent, but less than 20 percent of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period............................10

Less than 5 percent of the entire body or less 
than 5 percent of the entire body or less than 5 
percent of exposed areas affected, and; no more 
than topical therapy required during the past 12-
month 
period ........................................................................0

Or rate as disfigurement of the head, face or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805) depending upon the predominant 
disability.

The report of the February 2004 VA examination indicates that 
on objective physical examination, there were five to six 
lesions on the palmar region of each hand measuring from 1/10 
of a centimeter up to 1 centimeter in length.  The lesions 
were hard, slightly raised, and caused slight discomfort.  
The veteran used topical steroid cream to treat the lesions.  
There was minimal scarring and disfigurement.  The examiner 
determined that the total area covered was less than 2 
percent of the body, and less than 2 percent of the area of 
both palms.

At the July 2005 hearing, the veteran testified that he 
believed his skin condition was worse than the February 2004 
VA examiner indicated (see transcript of the hearing, pg. 
11).  He said that he had 17 to 19 lesions on one hand alone.  
He also said the lesions were painful - level 7 on a scale of 
1 to 10 (pgs. 11-12).  

As mentioned, the veteran's skin condition does not require 
systemic therapy - only topical steroid creams.  Also, the VA 
examiner indicated that less than 2 percent of the exposed 
area was affected.  So even if the condition was twice as 
severe as reported by the VA examiner - it would still have 
affected less than 5 percent of the exposed area.  Therefore, 
based on these criteria, he would not be entitled to a 
compensable rating.

Notwithstanding the foregoing, DC 7806 provides an 
alternative rating method.  Dermatitis can be rated using the 
criteria for disfigurement of the head, face or neck, or 
scars depending on the predominant disability.  In this case, 
the veteran's skin condition is only minimally disfiguring.  
The predominant complaint is that the lesions cause pain and 
he is unable to grip things strongly (pgs. 11-12).  Under DC 
7804, superficial scars that are painful on examination 
warrant a 10 percent rating.  See 38 C.F.R. § 4.118, DC 7804.  
So, especially when the benefit of the doubt is resolved in 
his favor, the Board finds that he is entitled to a 10 
percent rating.  
See 38 U.S.C.A. § 5107(b).

A rating higher than 10 percent is not warranted because the 
lesions are not deep, do not cause limited motion, and do not 
exceed 12 square inches.  See 38 C.F.R. 
§ 4.118, DC 7801.  


ORDER

The petition to reopen the claim for service connection for a 
bilateral knee disability is denied.

A 10 percent rating, but no greater, is granted for 
dermatitis, subject to the laws and regulations governing the 
payment of VA compensation.


____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


